Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.211 Filed 06/23/20 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


UNITED STATES OF AMERICA,                      CASE NO. 19-20484

                   Plaintiff,


vs.                                            HON: STEPHANIE
                                               DAWKINS DAVIS


                                               MAGISTRATE JUDGE:
JOHN C. WILLIAMS (D-3),

      Defendant,

__________________________________________________________________
ANTHONY VANCE P61148             GLENN M. SIMMINGTON P33626
Assistant United States Attorney Law Office of Glenn Simmington, PLLC
Chief - Branch Offices            Attorney for Defendant
Attorney for Plaintiff            503 S. Saginaw Street, Ste. 1000
600 Church Street                 Flint, MI 48502
Flint, Michigan 48502-1280        810-600-4211
Phone: (810) 766-5177             gsimmington@gmail.com
anthony.vance@usdoj.gov
__________________________________________________________________

        MOTION FOR PRETRIAL PRODUCTION OF EVIDENCE
         ADMISSIBLE TO ATTACK THE CREDIBILITY OF CO-
        CONSPIRATOR DECLARANTS NOT TO BE CALLED AS
        WITNESSES AND MEMORANDUM OF LAW IN SUPPORT

      NOW COMES DEFENDANT John C. Williams, by and through his

counsel, Glenn M. Simmington, and pursuant to Rule 806 of the Federal Rules

                                      1
Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.212 Filed 06/23/20 Page 2 of 6




of Evidence and the Government’s constitutional Brady obligations, moves the

Court for an Order requiring the prosecution to produce all evidence that would

be admissible to       attack the credibility of non-testifying co-conspirator

declarants.

        In this case, the Government most likely will seek to admit statements under

Rule 801(d)(2)(E) of the Federal Rules of Evidence of co-defendants in their

attempt to prove: Count One - Conspiracy to Interfere with Commerce by Robbery

18 U.S.C. § 1951; and Count Three - Conspiracy to Possess with Intent to Distribute

Marijuana 21 U.S.C. §§ 841(a)(1) and 846. Rule 801(d)(2)(E) states, in pertinent

part:

         Admission of Party-Opponent. The statement is offered against a
         party and is . . .

         (E) a statement by a co-conspirator of a party during the course and
         in furtherance of the conspiracy. . . . The contents of the statement
         shall be considered but are not alone sufficient to establish the
         declarant’s authority . . . or the existence of the conspiracy and the
         participation therein of the declarant and the party against whom
         the statement is offered under subdivision (E).


        When any such statement is received in evidence, “the credibility of the

declarant may be attacked . . . by any evidence which would be admissible for

those purposes if the declarant had testified at trial.” Federal Rule of Evidence

806 states, in pertinent part:


                                            2
Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.213 Filed 06/23/20 Page 3 of 6




      When a hearsay statement, or a statement defined in Rule
      801(d)(2)(C), (D) or (E), has been admitted in evidence, the
      credibility of the declarant may be attacked, and if attacked may be
      supported, by any evidence which would be admissible for those
      purposes if declarant had testified as a witness.


      This request is made separate and apart from any request for reports of

interviews or statements made by prospective prosecution witnesses, which are

producible as Jencks or Brady material. Brady generally does not apply to the

delayed disclosure of exculpatory information, but only to a complete failure by

the prosecutor to disclose such information. Burns v. Lafler, 328 F.Supp.2d 711

(E.D.Mich. 2004) citing United States v. Agurs, 427 U.S. 97, 106 (1976); see

also United States v. Davis, 306 F.3d 398, 421 (6th Cir.2002). If previously

undisclosed evidence is disclosed during trial, no Brady violation occurs unless

the defendant is prejudiced by its non- disclosure. Burns supra, pg 724. Citing

United States v. Word, 806 F.2d 658, 665 (6th Cir.1986); see also United States

v. Bencs, 28 F.3d 555, 560-61 (6th Cir.1994).

      As stated in dicta in United States v Agurs supra, at pg 103:


           The rule of Brady v. Maryland, 373 U.S. 83, arguably
           applies in three quite different situations. Each involves
           the discovery, after trial, of information which had been
           known to the prosecution but unknown to the defense. In
           the first situation, typified by Mooney v. Holohan, 294
           U.S. 103, the undisclosed evidence demonstrates that the
           prosecution's case includes perjured testimony and that the
                                        3
Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.214 Filed 06/23/20 Page 4 of 6




            prosecution knew, or should have known, of the perjury.
            (citation omitted). In a series of subsequent cases, the
            Court has consistently held that a conviction obtained by
            the knowing use of perjured testimony is fundamentally
            unfair, (citation omitted) and must be set aside if there is
            any reasonable likelihood that the false testimony could
            have affected the judgment of the jury. *** The second
            situation, illustrated by the Brady case itself, is
            characterized by a pretrial request for specific evidence.
            *** A fair analysis of the holding in Brady indicates that
            implicit in the requirement of materiality is a concern that
            the suppressed evidence might have affected the outcome
            of the trial.

      Defendant’s request is grounded on the government’s constitutional

obligations to   disclose exculpatory information, including impeachment

material, to the Defendant. The warning words of the Supreme Court in United

States v. Agurs, supra pg 106, are appropriate in this context:

            Although there is, of course, no duty to provide defense
            counsel with unlimited discovery of everything known
            by the prosecutor, if the subject matter of such a request
            is material, or indeed if a substantial basis for claiming
            materiality exists, it is reasonable to require the
            prosecutor to respond . . . . When the prosecutor
            receives a specific and relevant request, the failure to
            make any response is seldom, if ever, excusable.


      The defense, especially as in this case of an indigent defendant, unlike

the government, does not have the ability to call upon resources such as the

Federal Bureau of Investigation. Locating and interviewing witnesses can

be a frustrating and time- consuming process. When trial is underway, the
                                         4
Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.215 Filed 06/23/20 Page 5 of 6




defense has a very limited number of hours outside the courtroom to

devote to other matters.     Most of that time is normally consumed with

trial preparation for the following day. Furthermore, even when clients have

adequate resources, and Defendant does not, investigators are not always

automatically available to investigate and follow up on information provided

mid-trial.

      Consequently, the type of information requested in this motion is such

that effective use cannot be made of it unless there has been pretrial

disclosure. It is essential and constitutionally necessary that the government

disclose, pretrial, the information requested in this motion.

      WHEREFORE, for the foregoing reasons and any others which may

appear to the Court following an evidentiary hearing, Defendant requests the

Court to grant the relief sought herein.

                                       Respectfully submitted,


Dated: June 23, 2020                   /s/ Glenn M. Simmington_______
                                       GLENN M. SIMMINGTON P33626
                                       Attorney for Defendant
                                       503 S. Saginaw Street, Ste. 1000
                                       Flint, MI 48502
                                       (810) 600-4211
                                       gsimmington@gmail.com




                                           5
Case 4:19-cr-20484-SDD-PTM ECF No. 68, PageID.216 Filed 06/23/20 Page 6 of 6




      Undersigned counsel Glenn M. Simmington certifies that there was a

conference between the attorneys in which the movant explained the nature of the

motion and its legal basis and requested, but did not obtain, concurrence in the

relief sought, in accordance with Local Rule 7.1(a).

Dated: June 23, 2020                   /s/ Glenn M. Simmington_______
                                       GLENN M. SIMMINGTON P33626
                                       Attorney for Defendant
                                       503 S. Saginaw Street, Ste. 1000
                                       Flint, MI 48502
                                       (810) 600-4211
                                       gsimmington@gmail.com


                         CERTIFICATE OF SERVICE

       The undersigned certifies that on the 23rd day of June, 2020, the above
Motion to Produce Evidence Admissible to Attack the Credibility of Co-
Conspirators, and this Certificate of Service, was filed electronically. Notice of
this filing will be sent to all parties by operation of the Court’s electronic filing
system. Parties may access this filing through the Court’s system.

                                       (s) Glenn M Simmington___________
                                           Glenn M Simmington


LOCAL RULE CERTIFICATION: I, Glenn M. Simmington, certify that this
document complies with Local Rule 5.1(a), including: double-spacing (except for
quoted materials and footnotes); at least one-inch margins on the top, sides, and
bottom; consecutive page numbering; and type size of all text and footnotes that is
no smaller than 10 ½ characters per inch (for non-proportional fonts) or 14 point
(for proportional fonts).


(s) Glenn M. Simmington___________
Glenn M. Simmington


                                          6
